Citation Nr: 1140588	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-17 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation for left epididymitis.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The issue on appeal was previously before the Board in August 2009 and March 2011 when it was remanded for additional evidentiary development.  The claim is now ready to be adjudicated.  


FINDING OF FACT

The Veteran's chronic epididymitis is manifested by tenderness and subjective complaints of pain.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for left epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2011); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Codes 7522, 7523, 7525 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

With regard to the claim for an initial increased rating, as the July 2004 rating decision on appeal granted service connection for the Veteran's left epididymitis, the claim is now substantiated.   Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The Veteran received Dingess notice in an October 2007 letter.  While the letter was received after the rating decision, the claim was readjudicated in a June 2008 supplemental statement of the case (SSOC).  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The record contains the Veteran's service treatment records, VA and private medical records, and the Veteran's contentions.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded a VA examination for his disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duty to notify and assist is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Analysis 

The Veteran's left epididymitis is evaluated under Diagnostic Code 7599-7522 for deformity of the penis.  A single 20 percent evaluation is awarded when there is deformity of the penis and loss of erectile power.  The Veteran is currently receiving a non-compensable evaluation under this Diagnostic Code.  Where the criteria for a 0 percent rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31 (2011). Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.

The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built- up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the Diagnostic Code 7599 was derived because "7"and "5" are the first two digits of the rating schedule concerning the genitourinary system.

In November 2002 an ultrasound showed that both testicles appeared normal and there was evidence of a testicular mass or nodule.  The left epididymis measured 7 by 8 cm.

 December 2002 private treatment records reveal that the Veteran was referred because of a testicular mass, with no pain but with sensitivity.  On examination, a left testicular mass was found just below the testicle.  

August 2007 treatment records indicate that the Veteran was having erectile dysfunction.

The Veteran was afforded a VA examination in February 2010 and the examiner had the opportunity to review the Veteran's claims file.  The examiner stated that epididymitis is an inflammation of the coiled tube at the back of the testicle that stores and carries sperm and epididymitis is most often caused by a bacterial infection or by a sexually transmitted disease, such as gonorrhea or chlamydia.  Therefore, it can reduce fertility, but does not cause erectile dysfunction.   

The Veteran was afforded a VA examination in May 2011 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran had an uncomplicated vasectomy in February 1992 and an ultrasound of the testes in 2002 was normal.  The Veteran reported that his testicles have been sensitive and he has difficulty with erections.  A physical examination reviewed that the Veteran's penis and testicles were normal with no atrophy.  The examiner noted no residuals from prior epididymitis.  The examiner added that the Veteran's erectile dysfunction was due to aging and elevated lipids.  The examiner provided the rationale that epididymitis is part of the spermatic ducts and has no anatomic connection to the vascular supply of the penis.  Erectile dysfunction is a disorder of sexual arousal and commonly has a component of decreased blood flow to the penis.  She concluded that there is no documentation in current medical literature of an anatomic or causal connection between the epididymis and erectile dysfunction.   

A review of the evidence shows that the Veteran's disability is appropriately rated as non-compensable.  The medical records show no sign of penial deformity and the examiners agree that the Veteran's erectile dysfunction is not a result of his epididymitis.  

The Board notes that the Veteran's disability may also be rated under other diagnostic codes pertaining to the genitourinary system.  Diagnostic Code 7525 directs that the disorder be rated as a urinary tract infection. Urinary tract infections that are productive of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrant a 0 percent rating.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management warrant a 10 percent rating.  Recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management warrant a 30 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2011). 

The Board acknowledges that the diagnostic criteria for urinary tract infections provide that, where there is poor renal function, the disability is to be rated under renal dysfunction.  In this case, however, there is no evidence of renal dysfunction or failure.  Therefore, the Veteran's epididymitis does not warrant an initial compensable rating under the diagnostic criteria for renal dysfunction. 

Additionally, the Board observes that the Veteran's service-connected disability may be rated under Diagnostic Code 7523, which pertains to complete atrophy of the testis.  Under Diagnostic Code 7323, a 0 percent rating is warranted for complete atrophy of only one testicle.  A 20 percent rating is warranted for complete atrophy of both testicles. 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2011).

The Veteran is not entitled to a compensable rating for atrophy of both testicles under Diagnostic Code 7523 because the evidence is negative for any clinical findings of testicular deformity, and atrophy of both testicles is not shown. 
38 C.F.R. § 4.115b , Diagnostic Codes 7522-7523 (2011) 

A 10 percent rating is warranted for long term drug therapy and one to two hospitalizations per year or requiring intermittent intensive management.  38 C.F.R. § 4.115b , Diagnostic Code 7525 (2011).  In this case, there is no evidence that the Veteran's epididymitis has exhibited any of the above criteria. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his epididymitis and his complaints of pain.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiner was specifically evaluating the left epididymitis in order to judge the effects of pain, tenderness and the source of the erectile dysfunction in order to ascertain the severity of the Veteran's symptoms.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's epididymitis does not warrant an initial compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Rating 

The Board finds no evidence that the Veteran's service-connected left epididymitis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011). The objective medical evidence of record shows that manifestations of the Veteran's service-connected epididymitis do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155  (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  The Board finds that the evidence does not show frequent hospitalization due to the epididymitis or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111   (2008); Bagwell v. Brown, 9 Vet. App. 337   (1996); Floyd v. Brown, 9 Vet. App. 88   (1996). 








ORDER

Entitlement to an initial compensable disability evaluation for left epididymitis is denied.  




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


